Case 7:20-cv-08164-VB Document 28

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

wae een-e----------- ~---X
CAROL A. STICKLE, :
Plaintiff,
V.
ASTORA WOMEN’S HEALTH, LLC; and
AMERICAN MEDICAL SYSTEMS, INC.,
Defendants. :
---- --- --X

 

Filed 03/01/21 Page 1of1

   
 

BPE hi by ya ga :
EAL) PER PEE

re Lac fi
ALAg Lt. j

 

>
mal

ORDER REGARDING
SEALED DOCUMENTS

20 CV 8164 (VB)

The Court having So Ordered the parties’ Civil Case Discovery Plan and Scheduling
Order, dated February 19, 2021, which, among other things, contains an addendum providing for
the filing of documents under seal, it is further ORDERED:

1. The parties shall consult and comply with the instructions for filing documents under
seal, as set forth in: (i) Section 6 of the Court’s Electronic Case Filing Rules &
Instructions; (11) the Court’s “Sealed Records Filing Instructions,” available at
https://nysd.uscourts.gov/programs/records; and (iii) Judge Briccetti’s Individual

Practices,

2. A full and unredacted courtesy copy of any submission of documents electronically
filed under seal shall be provided to Chambers as soon as practicable, marked
“Chambers Copy” and “Contains Confidential Information Filed Under Seal.”

Dated: March 1, 2021
White Plains, NY

SO ORDERED:

Vill

 

Vincent L. Briccetti
United States District Judge
